Citation Nr: 0113382	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-19 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for right eye scleritis, 
residual to acid burns.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to April 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Albuquerque, New Mexico, which denied the veteran 
a disability rating in excess of 10 percent for his service-
connected right eye disability. 


FINDING OF FACT

The veteran's scleritis is manifested by findings of rest-
requirements and episodic incapacity along with chronic 
keratoconjunctivis as an active process. 


CONCLUSION OF LAW

The criteria for a 20 percent rating for scleritis of the 
right eye have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 4.1-4.14, 4.84a, Diagnostic 
Codes 6002, 6009 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  The Board observes that recently enacted 
legislation has eliminated the concept of a well-grounded 
claim and redefined the obligations of VA with respect to the 
duty to assist.  VCAA Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000)  (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5106, 5107).

The VCAA, Pub.L.No. 106-475, §§ 3 and 7, 114 Stat. 2096, 
2996-2100 (2000) sets forth four different aspects of the 
VA's duty to assist the veteran in the development of his 
claim: (1) a general duty to assist the veteran in obtaining 
evidence of the claim; (2) a duty to assist in obtaining 
records that the veteran adequately identifies; (3) for 
compensation claims, a duty to assist in obtaining service 
records and any other relevant records held by a federal 
body; and (4) a duty to provide necessary medical 
examinations and opinions for compensation.  VCAA, Pub. L. 
No. 106-475§ 3(a) 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).

Of record are the veteran's service records and post-service 
VA medical records.  All indicated records were obtained.  In 
the course of development of this claim, the RO requested 
treatment records from the VA Medical Center (MC) identified 
by the veteran's representative but the VAMC responded that 
the veteran was last seen in the optometry clinic in 1992.  
There is no indication that any pertinent evidence pertaining 
to treatment for scleritis remains outstanding.   See VCAA, 
Pub. L.No. 106-475 § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107) (imposing 
responsibility on veteran to present and support a claim for 
benefit under laws administered by the Secretary).  The RO 
also scheduled the veteran for a VA examination in order to 
assess his claim of increase severity of his right eye 
complaint, which was accomplished.

In a February 2000 statement of the case and a supplemental 
statement of the case issued later that same month, the RO 
informed the veteran of the law and evidence evaluated in the 
October 1999 rating decision, which denied an increase in the 
disability rating assigned. 

In view of the foregoing, as well as the RO having complied 
with the obligations delineated in the VCAA in addition to 
the duty to notify, as mentioned above, the Board is 
satisfied that all relevant facts to the claims have been 
properly developed, and that no further assistance to the 
veteran is required. VCAA, Pub.L.No 105-475, §§  3(a), 4, 114 
Stat. 2096, 2097-2099 (2000) (to be codified at 38 U.S.C. 
§ 5103A, 5107).

Rating Evaluation

Factual Background

The veteran was treated for injury to the right due to 
battery acid splashing into the eye during service.  On 
service discharge he was diagnosed with conjunctival scarring 
and scleritis of the right eye.  By rating decision in July 
1974 service connection was established for scleritis of the 
right eye; a 10 percent rating was assigned and that rating 
has remained in effect.  

The veteran submitted a FMLA Certification of Health Care 
Provider signed by his treating physician in September 1999.  
The physician noted that the veteran's condition (corneal 
scarring) predisposed him to recurrent eye irritation.  The 
physician also noted that the veteran might need to take 
additional time off if the eye got red, swollen or irritated 
and that the patient might need care on an intermittent, part 
time basis, permanently, due to the recurrent nature of the 
eye irritation.  The examiner also noted that the veteran's 
eye condition was "becoming worse lately."

The veteran also submitted two notes from the treating 
physician excusing him from work on two occasions in 
September 1999 as a result of a contagious eye infection.

The veteran underwent a VA examination in January 2000 at 
which time he complained of chronic eye irritation.  The 
physical examination revealed that his visual fields were 
full.  The veteran's refractive error corrected to 20/20 in 
both eyes.  The examiner assessed the veteran as having 
chronic keratoconjunctivitis, symblepharon, corneal scarring 
and trichiasis of the right eye.  Eye pannus of the right eye 
was also noted, with the left anterior segment of the eye 
remarkable for conjunctival papillae.


Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Governing regulations 
include 38 C.F.R. §§ 4.1, 4.2, which require the evaluation 
of the complete medical history of the veteran's condition.

In determining the proper rating to be assigned for a given 
disability, the Board may only consider those factors, which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Drosky v. Brown, 10 Vet. App. 251, 255 
(1997); Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Although it is possible for a veteran to have separate and 
distinct manifestations from the same injury that would 
permit rating under several diagnostic codes, pyramiding, 
that is the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided.  38 C.F.R. § 4.14 (2000).  The 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

38 C.F.R. § 4.84a, Diagnostic Code 6002, under which the 
veteran is currently service connected, contemplates rating 
for scleritis as an unhealed eye injury under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6009.  Such code provides that 
scleritis, in chronic form, shall be rated from 10 percent 
disabling to 100 percent disabling for impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  A minimum rating of 
10 percent shall be assigned during active pathology.  See 
38 C.F.R. §§ 4.71a, Diagnostic Code 6002.

When evaluating the evidence, if the matter is one where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, as in the 
present case, the current level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Cf. 
Fenderson v. West, 12 Vet. App. 119 (2000), (holding that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder but 
required review of all pertinent evidence).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); VCAA, Pub.L.No. 106-475, §  4, 114 Stat. 2096, 
2097-99 (2000) (to be codified as amended at 38 U.S.C. §  
5107); Alemany v. Brown 9 Vet. App. 518 (1996).  All benefit 
of the doubt will be resolved in the veteran's favor.  38 
C.F.R. § 4.3 (2000).  

Analysis

The veteran's right eye complaint is currently rated as 10 
percent disabling under 38 C.F.R § 4.84a, Diagnostic Code 
6002 contemplating scleritis.  

Pertinent evidence indicates that the veteran's disability 
warrants a 20 percent rating under Diagnostic Code 6002.  The 
veteran demonstrates no impairment of visual acuity or field 
of vision loss as delineated under Diagnostic Code 6002.  See 
38 C.F.R. §§ 4.75, 4.84a Diagnostic Codes 6002, 6009 (2000).  
However, there is evidence of the episodic incapacity and 
rest requirements contemplated under the code.  See 38 C.F.R. 
§ 4.84a Diagnostic Code 6009.  The FMLA Certification of 
Health Care provider notes that the veteran's eye condition 
is reoccurring and that he may need additional periodic time 
off from his employment in the future.  The September 1999 
notes from his treating physician indicate a period of 
several days in which the veteran was unable to attend work 
as a result of his eye condition.  His treating physician 
recommended that the veteran not work periods of more than 8 
hours per day, due to his eye condition.  Thus, the Board 
finds the evidence demonstrates episodic incapacity and rest 
requirements warranting a minimum 10 percent rating.  
Moreover, the examiner diagnosed chronic keratoconjunctivitis 
indicating that the veteran has active eye pathology which 
persists.  Accordingly, a combined additional rating of 10 
percent during continuance of active pathology, is also 
warranted.  Consequently, his symptomatology is of sufficient 
severity to warrant a disability rating of 20 percent under 
Diagnostic Codes 6002, 6009.  

When evaluating the veteran's disability rating, the VA also 
has a duty to acknowledge and consider all other regulations, 
which are potentially applicable, based upon the assertions 
and issues raised in the record.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, the Board finds no basis in 
the other potentially applicable codes and regulations upon 
which to assign a higher disability evaluation. 

For instance, as noted previously, the veteran has no 
currently demonstrated impairment of visual acuity or 
blindness as contemplated by 38 C.F.R. § 4.84a, Diagnostic 
Codes 6062 through 6079 (2000).  Nor is there evidence of 
tuberculosis of the eye as contemplated by 38 C.F.R. § 4.84a, 
Diagnostic Code 6010 (2000), glaucoma as contemplated by 
38 C.F.R. § 4.84a, Diagnostic Codes 6012 and 6013 (2000), 
ptosis as contemplated by 38 C.F.R. § 4.84a, Diagnostic Codes 
6019 (2000), or trachomatous conjunctivitis as contemplated 
by 38 C.F.R. § 4.84a, Diagnostic Code 6017 (2000).

The Board has also considered 38 C.F.R. § 4.84a, Diagnostic 
Code 6018 (2000), for other chronic conjunctivitis, which 
provides a disability rating of 10 percent for active chronic 
conjunctivitis.  However, as explained above, the Board has 
granted an additional combined 10 percent rating based on the 
examiner's finding of chronic keratoconjunctivitis, and, 
therefore, assigning a 10 percent rating under Diagnostic 
Code 6018 would constitute the pyramiding prohibited by the 
Court in Esteban.  See Esteban, 6 Vet. App at 261- 62; 38; 
C.F.R. §§  4.84a Diagnostic Codes 6002, 6009, 6018.  The 
Board cannot rate chronic conjunctivitis as 10 percent 
disabling under both Codes 6009 and 6018.

In addition, the Court has held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. §3.321(b)(1) in the first instance.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  In the December 1997 statement 
of the case and October 2000 supplemental statement of the 
case, the RO did not consider the possibility of an 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  Moreover, the veteran has not asserted and 
the evidence does not raise consideration of an 
extraschedular rating.  Although some rest requirements have 
been indicated, the totality of evidence does not show that 
the right eye disability has markedly interfered with 
employment or resulted in frequent hospitalizations or 
inpatient care.  Thus, the required exceptional or unusual 
circumstance is not present, and the Board or the RO need not 
consider the issue further.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a 20 percent rating for scleritis of the right 
eye is granted, subject to regulations governing the payment 
of monetary awards.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals




 

